Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 2-3, 6 and 18 are canceled. 
Claims 1, 4-5,7-17 and 19-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to independent claim 1, the closest prior art reference NAGAOKA (2019/0199135) discloses “a power transmitter is a device for wirelessly supplying power to a power receiver, including: a power converter configured to convert power supplied from a power source into direct current (DC) power; a DC/alternating current (AC) converter configured to convert the DC power into AC power; a capacitor configured to be provided at an input of the DC/ AC converter; and a controller configured to perform a discharge control of the capacitor after the power converter stops, wherein the controller performs the discharge control by changing at least one of a driving frequency and a phase shift amount of the DC/AC converter so that power supplied to the DC/ AC converter by the capacitor is equal to or lower than withstand power of the DC/AC converter”, and the prior art of record, singularly or in combination, does not disclose the claimed combination of components, which include, inter alia, a 

With respect to independent claim 11, the closest prior art reference NAGAOKA (2019/0199135) discloses “a power transmitter is a device for wirelessly supplying power to a power receiver, including: a power converter configured to convert power supplied from a power source into direct current (DC) power; a DC/alternating current (AC) converter configured to convert the DC power into AC power; a capacitor configured to be provided at an input of the DC/ AC .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESAYAS G YESHAW whose telephone number is (571)270-1959.  The examiner can normally be reached on Mon-Sat 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/ESAYAS G YESHAW/Examiner, Art Unit 2836